Exhibit 10.3

 

Execution Version

 

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (the “Agreement”) is made effective as of the
7th day of September, 2017 (the “Commencement Date”), by and between Surgery
Partners, Inc. (the “Company”), and Michael T. Doyle (the “Consultant”).

 

WITNESSETH:

 

WHEREAS, the Company and the Consultant are parties to that certain Termination
and Release Agreement, dated as of September 7, 2017 (the “Termination
Agreement”);

 

WHEREAS, the Company would like to retain the Consultant to provide the
transition services set forth herein;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants agreements herein contained, the Company and the Consultant hereby
agree as follows:

 

1.                                      Duties of Consultant.

 

(a)                                 Scope of Services.  Commencing as of the
Commencement Date, the Consultant shall provide the following services
(collectively, the “Services) to the Company and its direct and indirect
subsidiaries: (i) facilitate the integration of the Company and its subsidiaries
and NSH Holdco, Inc. and its subsidiaries in connection with the consummation of
the transactions contemplated by that certain Agreement and Plan of Merger,
dated as of May 9, 2017, by and among Surgery Partners, Inc., a Delaware
corporation, SP Merger Sub, Inc., a Delaware corporation, NSH Holdco, Inc., a
Delaware corporation, and IPC / NSH, L.P., a Delaware limited partnership,
solely in its capacity as the sellers’ representative, (ii) support the Company
and provide transition services to facilitate a smooth transition of the
Consultant’s former job responsibilities to his successor, and (iii) such other
services reasonably requested by the Reporting Person (as defined below).  In
connection therewith, the Consultant shall make himself reasonably available (by
telephone or in the Company’s Tampa office) to consult with the Reporting
Person.  In addition, the Consultant shall make himself available to travel on
the Company’s business if reasonably requested by the Reporting Person and any
travel expenses associated therewith shall be reimbursed to the extent provided
by Section 2(c); provided that if the expense reimbursement cap is likely to be
exceeded during the Term of this Agreement, the Consultant shall not be required
to travel on the Company’s business unless the Company agrees in writing to
reimburse him his travel costs.  The parties hereto agree that the level of bona
fide services that the Consultant is to perform for the Company and its
subsidiaries during the Consulting Period will not exceed more than 20% of the
average level of bona fide services that the Consultant performed for the
Company and its subsidiaries over the immediately preceding 36-month period (or,
if less, since the date the Consultant commenced employment with the Company).

 

(b)                                 Company’s Direction.  The Consultant shall
report directly to the Company’s Board of Directors (the “Board”) and the Chief
Executive Officer of the Company (as applicable, the “Reporting Person”).  The
Consultant agrees to perform the Services in a proper and expeditious manner and
in accordance with the reasonable requests and instructions of the Reporting
Person.

 

--------------------------------------------------------------------------------


 

2.                                      Term; Compensation.

 

(a)                                 Term.  This Agreement shall continue for six
(6) months following the effective date of the Termination Date (as defined in
the Termination Agreement).  In the event that the Consultant does not execute,
or revokes, the general waiver and release attached to the Termination Agreement
as Exhibit A in accordance with Section 2(b) of the Termination Agreement, this
Agreement shall be void ab initio and of no force and effect and terminate
immediately.

 

(b)                                 Consulting Fee.  For and in consideration of
the performance and provision of the Services by the Consultant, the Company
will pay the Consultant an aggregate consulting fee of $275,000 (the “Consulting
Fee”), paid in equal monthly installments in arrears (but pro-rated for partial
months during the consulting term).

 

(c)                                  Expense Reimbursement.  In addition to the
compensation set forth in Section 2(b), above, the Company shall reimburse the
Consultant the cost of his reasonable, out-of-pocket expenses actually incurred
during and in performing the Services; provided that the Consultant shall
properly account for such expenses in accordance with the Company’s applicable
policies and procedures; provided, further, that such expenses shall not exceed
$25,000. Such reimbursements shall be made promptly after submission by the
Consultant of reasonable and appropriate documentation in accordance with the
policies and procedures established by the Company for its consultants.

 

3.                                      Independent Contractor. It is hereby
understood and agreed by the Company and the Consultant that the Consultant’s
rendering of the Services pursuant to this Agreement is as an independent
contractor and not as a director, stockholder, officer, employee or partner of
the Company, and that the Consultant’s retention as a consultant pursuant to
this Agreement shall not entitle him to any benefits as an employee of the
Company under any benefit plan maintained by the Company or any of its
subsidiaries or affiliates for its or their respective employees.  It is further
hereby understood and agreed by the Company and the Consultant that, as an
independent contractor, the Consultant shall be responsible for complying with
all applicable laws, rules and regulations concerning taxes, social security
contributions, pension fund contributions, unemployment contributions and
similar matters.  The Consultant hereby acknowledges and agrees that he shall
have no right or authority to enter into any agreements or other arrangements in
the name or on behalf of the Company, or to assume or create any obligation or
liability, express or implied, in the name or on behalf of the Company.

 

4.                                      Termination.  The Company may terminate
this Agreement in the event Consultant repeatedly fails to perform the Services
reasonably requested by the Reporting Person and, after the 1st month
anniversary of the Commencement Date, the Consultant may terminate this
Agreement upon two (2) weeks’ advance written notice to the Company.  In the
event of such termination, the Company shall pay the Consultant any amounts
unpaid as of the date of such termination for Services rendered prior to
termination of this Agreement in accordance with the terms hereof and, pursuant
to Section 2(c), reasonable, out-of-pocket expenses incurred by the Consultant
up to and including the date of termination.

 

2

--------------------------------------------------------------------------------


 

5.                                      Restrictive Covenants.  The Consultant
hereby (i) reaffirms the rights and obligations contained within Sections 5
through 8 of that certain Employment Agreement, dated September 17, 2015, by and
between the Company and the Consultant, as modified by Section 3 of the
Termination Agreement.  The Company acknowledges and agrees that the
Consultant’s services hereunder are non-exclusive and, as such, as long as the
Consultant complies with Section 7(a) of the Termination Agreement he is free to
provide services to any other person or entity during the Term.

 

6.                                      Governing Law.  This Agreement and all
of the rights and obligations of the parties hereto and all of the terms and
conditions hereof shall be construed in accordance with and governed by and
enforced under the laws of the State of Delaware (without giving effect to its
conflict of laws principles or those of any other jurisdiction).

 

7.                                      Entire Agreement.  This Agreement (and
the agreements referenced herein) set forth the entire understanding between the
parties hereto regarding the subject matter hereof.  This Agreement may not be
waived, modified or amended except by the mutual written agreement of the
parties hereto.

 

[remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Consultant have hereunto set their hands
under seal as of the date first above written.

 

SURGERY PARTNERS, INC.

 

CONSULTANT

 

 

 

 

 

 

By:

/s/ Teresa F. Sparks

 

/s/ Michael T. Doyle

 

Teresa F. Sparks

 

Michael T. Doyle

Its:

Executive Vice President, Chief Financial Officer

 

 

 

Signature Page to Consulting Services Agreement

 

--------------------------------------------------------------------------------